..<3""V>.    FIRST COURT OF APPEALS
efsiHK! 301 Fannin Street
;r\7\Jj Houston, Texas-
                    --fTOt^siness                                                                           PITNEY BOWES
                                                                                                                015
              RE:        Case S^ATEOP^FE)®\S
Style:        Khutsana KGnfiFVcNil' '                                                     ZIP 77002
      v.     The State cpf^p^a^T|r USE                                                    02 m        $ 000.34°
                                                                 0001372104MAR 27 2015
           Please be advised that on this date the mandate was issued in the above cause.
You may obtain a copy of the Court's mandate and all related documents by visiting
the       Court's       website    at    www.l3tcoa.courts.state.tx.us.           Pursuant     to   Texas    Government
Code, Sec. 51.204(b), all exhibits on file with the court, if any, will be destroyed
three        years       from     this    date.    As   required     by     the   Texas    Government       Code,     Sec.
51.204(d) (e) , we are also notifying the trial court clerk that we will destroy all
records filed              in respect to this case with                   the exception of indexes,            original
opinions, minutes and general court dockets, no earlier than six (6) years from the
date of the mandate in all civil cases, twenty-five (25) years in criminal cases with
a sentence of twenty (20) years or less.

T.   C.    Case     #   1323141                                      Christopher A.       Prine,    Clerk of    the Court

                                  NIXIE                 773     CE      1             7204/18/15
                                                    RETURN         TO       SENDER
                                                  INSUFFICIENT               ADDRESS
                                                    UNABLE         TO       FORWARD

                                  BC       77802206699                      *0597-11993-12-16
                                         ...III.l!.t.11,!11,! I,,, i,. l.l.n.M.ii|;i!H.l,,l,,Ml.i..hll,